Citation Nr: 1207762	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  08-14 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 10 percent for Osgood-Schlatter's disease of the right knee. 

2.  Entitlement to an increased disability rating in excess of 10 percent for Osgood-Schlatter's disease of the left knee. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service in the United States Air Force from September 1971 to April 1975 and from August 1986 to October 1988.  

The matters on appeal are before the Board of Veterans' Appeals (Board) from January 2007 and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Offices in Huntington, West Virginia and Montgomery, Alabama.  By a January 2007 rating action, the Huntington Regional Office (RO) continued a 10 percent disability rating assigned to the service-connected Osgood Schlatter's disease of the right knee.  The RO also extended a period of convalescence due to surgery that required convalescence on the left knee to January 31, 2006.  As of February 1, 2006, the RO continued the prior 10 percent disability rating for the service-connected Osgood Schlatter's disease of the left knee.  The Veteran appealed the RO's continuation of 10 percent disability ratings assigned to the service-connected bilateral knee disabilities to the Board.  

This appeal also stems from a May 2010 rating action.  By that rating action, the Montgomery RO denied entitlement to TDIU.  The Veteran appealed the RO's decision to the Board.  Jurisdiction of the appeal currently resides with the Montgomery, Alabama RO.  

In October 2011, the Veteran testified before the undersigned at a videoconference hearing with the Montgomery, Alabama RO.  A copy of the hearing transcript has been associated with the claims files.  Following the hearing, the Veteran submitted additional medical evidence in support of his claim (i.e., an October 2011 statement, prepared by a VA psychologist) and a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011).


FINDINGS OF FACT

1.  The Veteran's service-connected Osgood-Schlatter's disease of the right knee is mildly disabling, with pain on motion and flexion limited, at most, to 70 degrees and full extension, but without evidence of instability and ankylosis.

2.  The Veteran's service-connected Osgood-Schlatter's disease of the left knee is mildly disabling, with pain on motion and flexion limited, at most, to 85 degrees and full extension, but without evidence of instability and ankylosis.

3.  The Veteran has two tender scars of the right and left knees that are associated with his service-connected Osgood Schlatter's disease of the right and left knees. 

4.  The Veteran's service-connected disabilities consist of major depressive disorder (evaluated as 50 percent disabling); Osgood Schlatter's disease of the right knee (evaluated as 10 percent disabling); Osgood Schlatter's disease of the left knee (evaluated as 10 percent disabling); tinnitus (evaluated as 10 percent disabling); history of lung aneurysm secondary to left knee surgery associated with Osgood Schlatter's disease of the left knee (noncompensably disabling); and, sensorineural hearing loss (noncompensably disabling).  His combined rating is 70 percent.  

5.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's service-connected Osgood-Schlatter's disease of the right and left knees and major depression preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and employment background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for Osgood-Schlatter's disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04. 

2.  The criteria for an evaluation in excess of 10 percent for Osgood-Schlatter's disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.7, 4.40, 4.45,4.59, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2011); VAOPGCPREC 23-97; VAGCOPPREC 9-98; VAOPGCPREC 9-04.

3.  The criteria for a separate 10 percent rating for a right knee scar have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2008).

4.  The criteria for a separate 10 percent rating for a left knee scar have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, Diagnostic Code 7804 (2008).

5.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to a TDIU are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); C.F.R. § 3.159(b)(1).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the increased evaluation claims on appeal, the Veteran was provided with an April 2005 letter in which the RO notified him of what evidence was required to substantiate these claims.  This letter informed him what evidence he was expected to provide and of what assistance the VA could provide him in obtaining this evidence.  It notified the Veteran that he should submit any relevant evidence in his possession.  The above-cited letter also informed the Veteran of the information and evidence required to substantiate the increased evaluation claims. This letter provided proper preadjudication notice under Pelegrini.  By a January 2009 letter, the Veteran was informed of the Dingess elements.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of his increased evaluation claims.  The Veteran's post-service private and VA treatment records, Social Security Administration records, copies of treatment records from the Veteran's Vocational Rehabilitation file and statements and testimony of the Veteran are of record.   In addition, in May 2006 and February and March 2011, VA examined the Veteran to determine the current severity of his service-connected bilateral knee disabilities.  Copies of these examination reports are contained in the claims file. 

Regarding the Veteran's claim of entitlement to TDIU, as this benefit is being substantiated in the decision below, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2)  (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance). 

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent information to be obtained, the Board finds that no further assistance is warranted.  VA may proceed with the consideration of his claims.

II. Increased Evaluation Claims

Increased Evaluation-Laws and Regulations

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folders.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81   (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the increased evaluation claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

Analysis

The Veteran seeks increased disability ratings in excess of 10 percent for his service-connected Osgood-Schlatter's disease of the right and left knees.  (The left knee increased rating claim is exclusive of the temporary total convalescent rating in effect from August 24, 2005, to January 31, 2006.

The RO has assigned 10 percent disability ratings to the service-connected Osgood Schlatter's disease of the right and left knees under Diagnostic Code 5299-5262 See 38 C.F.R. § 4.27 (2011) (hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen). 

Under Diagnostic Code 5262, concerning impairment of the tibia and fibula and malunion with knee or ankle disability, evaluations are assigned for malunion with mild (10 percent), moderate (20 percent), and marked (30 percent) knee or ankle disability.  A 40 percent evaluation is assigned in cases of nonunion, with loose motion and requiring a brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  

Normal range of motion for the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2011). 

Based on the voluminous private and VA medical evidence of record, as well as the Veteran's testimony before the undersigned, the Board finds that the preponderance of the competent evidence of record is against ratings in excess of 10 percent for the service-connected Osgood Schlatter's disease of the right and left knees.  The Board finds no basis for concluding that the Veteran's right and left knee disabilities are moderate, as opposed to mild, to warrant 20 percent disability ratings for each knee pursuant to Diagnostic Code 5262.  Even taking into account the Veteran's complaints of pain and popping of the knees, flexion of the knees was limited, at most, to 70 degrees in the right knee and 85 degrees in the left knee.  (See February 2011 and May 2006 VA examination reports, respectively).  Upon clinical evaluation by VA in May 2006 and February and March 2011, the Veteran had full extension in both knees.  (See VA examination reports, dated in May 2006 and February and March 2011). 

At the close of a February 2011 VA examination of the Veteran's knees, the examiner noted that there was no loss of function with repetitive use of the knees.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A March 2011 VA examiner noted that repetitive motion times three of the right and left knees revealed only minimal and mild pain, respectively (italics added for emphasis).  There was no evidence of any fatigue, weakness, lack of endurance or incoordination in either knee.  (See March 2011 VA examination report).  Moreover, the above-referenced VA examination reports were also entirely negative for swelling, instability, edema, redness, or other deformities of the right and left knees.  (See May 2006, and February and March 2011 VA examination reports).  A March 2011 VA examiner described the Veteran's knees as stable.  Taken as a whole, the Board finds that the evidence of record shows right and left knee disabilities that are fully consistent with the currently assigned 10 percent disability ratings under Diagnostic Code 5262. 

The Board has also evaluated the Veteran's service-connected right and left knee disabilities under other relevant criteria to determine whether increased ratings are warranted.  Here, although the Veteran testified that he had weakness of the right and left knees, there has been no evidence of any right or left knee instability on objective examination by VA in May 2006, and February and March 2011.  (See VA examination reports, dated in May 2006 and February and March 2011).  There was no evidence of any right or left knee instability, and certainly not to a moderate degree.  Therefore, he is not entitled to a rating in excess of 10 percent under Diagnostic Code 5257 for other impairment of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

The Board notes that separate ratings may be assigned for the service-connected right and left knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability and (italics added for emphasis) X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  Here, and as discussed in the preceding paragraph, there is no evidence that the Veteran has instability in either knee to warrant a separate rating.  Thus, separate ratings under Diagnostic Codes 5257 and 5003 are not for application.  Id. 

The Veteran has not demonstrated loss of range of right and left knee motion to warrant a rating under the criteria for limitation of flexion and extension of the knees under Diagnostic Codes 5260 and 5261, respectively.  Throughout the appeal, the Veteran's flexion of the right and left knees was limited, at most, to 70 and 85 degrees, respectively.  (See February 2011 and May 2006 VA examination reports, respectively).  Upon clinical evaluation by VA in May 2006 and February and March 2011, the Veteran had full extension in both knees.  (See May 2006 and February and March 2011 VA examination reports).  See infra 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2011); 38 C.F.R. § 4.71, Plate II (2011).  Thus, flexion of the right and left knees has not been limited to anywhere near 30 degrees or less, such that a 20 percent evaluation, or higher, would be assigned to either knee under Diagnostic Code 5260.  In addition, given that extension has not been limited to 15 degrees or more, a higher evaluation for either knee under Diagnostic Code 5261 is also not warranted.  Id.

Additionally, applicable law indicates that separate ratings may be applied where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same leg pursuant to Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-04; see 38 C.F.R. § 19.5 (2010) (stating that the Board is bound by precedent opinions of the General Counsel).  However, and as noted above, flexion of the Veteran's right and left knees was limited, at most, to 70 and 85 degrees, respectively.  The Veteran also demonstrated full extension of both knees upon clinical evaluation by VA in May 2006 and February and March 2011.  Thus, the clinical evidence of record does not show limitation of flexion in either knee to 60 degrees or less, or limitation of extension to 5 degrees or more in either knee to warrant compensable ratings under Diagnostic Codes 5260 and 5261, respectively.  

Additionally, as the Veteran has range of motion of the right and left knee, albeit limited in flexion, the evidence does not support an award for an increased rating for either knee under Diagnostic Code 5256 for ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2011).  

Furthermore, while the Veteran has complained of pain in both knees and was found to have an episode of locking of the left knee when seen at a VA outpatient clinic in November 2005, the extensive VA and private treatment records do not show that he has had frequent (italics added for emphasis) episodes of locking or edema in either knee.  As previously indicated herein, there was no evidence of edema of the knees during VA examinations conducted in May 2006, and February and March 2011.  A March 2011 VA examiner described the Veteran's knees as stable.  Thus, the Board also finds that higher 20 percent disability ratings are not warranted under Diagnostic Code 5258 for dislocated, semilunar cartilage with frequent episodes of locking, pain, and effusion (italics added for emphasis) into the joint for either knee.  

In addition, as the maximum rating under Diagnostic Codes 5259 and 5263 for semilunar, removal of symptomatic and genu recurvatum, respectively, is 10 percent, higher ratings are not warranted for either knee under these codes.  38 C.F.R. § 4.71a, Diagnostic Codes 5259 and 5263 (2011).  

The Board has also considered the effect of right and left knee pain and weakness in evaluating his service-connected right and left knee disabilities.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  At the close of a February 2011 VA examination, the examiner noted that there was no loss of function with repetitive use of the knees.  See 38 C.F.R. §§ 4.40 and 4.45 (2011); see also DeLuca v. Brown, 8 Vet. App. 202  (1995).  A March 2011 VA examiner noted that repetitive motion times three of the right and left knees revealed only minimal and mild (italics added for emphasis) pain, respectively.  There was also no evidence of any fatigue, weakness, lack of endurance or incoordination in either knee.  (See March 2011 VA examination report).  Thus, even when considering the Veteran's complaints of right and left knee pain, the Board finds that the criteria for a higher rating based on the Veteran's range of motion for the right and left knees are not met. 

Finally, as the Veteran's service-connected right and left knee disabilities involve scars, the Board has considered whether he is entitled to separate ratings for right and left knee scars.  During the pendency of the appeal, the diagnostic criteria pertaining to the skin were amended effective October 23, 2008.  The changes only apply to applications received by VA on or after October 23, 2008, or if a veteran was previously evaluated under Diagnostic Codes 7801-7805 and requested review under the clarified criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  As neither situation applies in this case, the Board finds that the revisions to the skin regulations that took effect October 23, 2008 are not applicable.  Here, the evidence establishes that the criteria for separate 10 percent disability ratings for right and left knee scars have been met under the rating criteria for evaluating skin disabilities that were in effect prior to October 23, 2008.  

A May 2006 VA examination report contains clinical findings of right and left knee scars that measured 4.5 centimeters x 4 centimeters and 5 centimeters by 0.3 centimeters.  The scars were without erythema, edema or redness, but they were slightly tender to the touch.  There was no keloid formation noted.  In view of the clinical findings of right and left knee scars that were tender to the touch, the Board finds that separate 10 percent disability ratings for right and left knee scars are warranted under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008); Esteban v. Brown, 6 Vet. App. 259 (1994).  Under the old version, the Veteran is entitled to two 10 percent ratings for the tender scars of his left and right knee noted on the May 2006 VA examination.  See Esteban v. Brown, 6 Vet. App. 259 (1994).  (Parenthetically, the Board observes that a March 2011 VA examiner noted that an examination of the Veteran's skin was without scars.  However, it is unclear if his examination of the skin involved the Veteran's knees).  Thus, resolving all reasonable doubt in the Veteran's favor, the Board finds that separate 10 percent disability ratings for tender scars of the right and left knees, as clinically evaluated in May 2006, are warranted under the rating criteria for scars in effect prior to October 23, 2008.  

Higher ratings are not warranted under Diagnostic Codes 7800 and 7801 because the Veteran's right and left knee scars do not involve the head, face or neck (hence they could not be rated on the basis of disfigurement), and are not deep or cause limited motion.  38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801 (2008).  In addition, as the maximum evaluation under Diagnostic Codes 7802 and 7803 is 10 percent, these Diagnostic Codes would not yield the Veteran a higher evaluation for his right and left knee scars.  38 C.F.R. § 4.118, Diagnostic Codes 7802, 7803 (2008).  Finally, as the right and left knee scars have not been found on clinical evaluation to have caused any limitation of function of either knee, Diagnostic Code 7805 is also not for application.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008).  

The Veteran's right and left knee symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.  See Hart, supra. 

Additionally, the evidence of record does not raise the matter of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  That regulation applies when the rating schedule is inadequate to compensate for the average impairment of earning capacity for a particular disability.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Here, the rating criteria found in Diagnostic Code 5262 reasonably describe the disability levels for the Veteran's right and left knee symptomatology.  Furthermore, the competent evidence of record does not demonstrate that the Veteran's service-connected right and left knee disabilities have caused marked interference with his activities of daily living, over and above what is contemplated by the schedule.  At his February 2011 VA examination, the Veteran indicated that he had been issued assistive devices by VA to assist with showering and getting dressed.  However, at that same examination, the Veteran indicated that his bilateral knee condition had remained stable over the previous five (5) years.  The Veteran denied any prescribed bed rest and treatment for his knees during the previous 12 months.  

On the whole, the evidence does not support the proposition that the Veteran's service-connected right and left knee disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Rather, his overall disability picture is contemplated by the rating schedule, and the current 10 percent schedular evaluations assigned to his right and left knee disabilities are adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Referral for extraschedular consideration is not warranted. 

As the preponderance of the evidence is against the claims for increased disability ratings in excess of 10 percent for the service-connected Osgood Schlatter's disease of the right and left knees, the benefit-of-the-doubt rule does not apply, and the claims must be denied.  38 U.S.C.A. § 5107(b) (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



III. TDIU Claim

The Veteran contends that he is unable to maintain employment primarily due to his service-connected Osgood Schlatter's disease of the right and left knees and major depressive disorder.  (See October 2011 hearing transcript).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate, "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2011).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

A TDIU may be assigned where the schedular rating is less than total when the claimant is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent.  For the purpose of determining whether a claimant has one disability rated at 60 percent or more, disabilities resulting from common etiology or one accident will be considered one disability.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2011).

The Veteran's service-connected disabilities consist of major depressive disorder (evaluated as 50 percent disabling); Osgood Schlatter's disease of the right knee (evaluated as 10 percent disabling); Osgood Schlatter's disease of the left knee (evaluated as 10 percent disabling); tinnitus (evaluated as 10 percent disabling); history of lung aneurysm secondary to left knee surgery associated with Osgood Schlatter's disease of the left knee (noncompensably disabling); and, sensorineural hearing loss (evaluated as noncompensably disabling).  His combined rating is 70 percent.  Further, separate 10 percent ratings have been assigned herein for left and right knee scars.  As the Veteran has two or more service-connected disabilities, one of which is rated at 50 percent (MDD), and his combined rating is 70 percent, he  meets the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).

On VA Form 21-8940, Veteran's Application For Increased Compensation Based on Unemployability, dated in April 2010, the Veteran indicated that he was unable to secure or follow substantially gainful occupation due to major depression and "severe chronic pain."  He reported that he had last worked full time in August 2005 and that he had grossed $63,000 a year; the nature of work was not reported.  He related that he received Social Security disability benefits.  The Veteran indicated that he had a high school education and had received a truck driver "CDL" license.  He related that he had not received any education and training since he had become too disabled to work. 

There are competing private and VA opinions that are in support of and against the Veteran's claim of entitlement to TDIU. 

A November 2005 VA treatment note contains the examining clinician's statement that the Veteran was unable to work as a truck driver and mechanic due to "KP." 
A Social Security Administration Disability Determination, dated in December 2005, reflects that the Veteran was awarded disability benefits based on primary and secondary diagnoses of Osgood Schlatter's disease of the bilateral knees and major depressive disorder, respectively, effective August 19, 2005.

A May 2006 VA examiner opined at the close of a physical evaluation of the Veteran, that his service-connected bilateral knee flare-ups of four (4) times a week, as well as his weekly flare-ups stemming from his non-service-connected spine and left shoulder disorders, may interfere with his obtaining and maintaining physical employment.  The VA examiner indicated that the Veteran needed to achieve proper pain control to maintain physical and sedentary employment.  The VA examiner related that physical and sedentary employment might also be impeded by the Veteran's frequent (every hour) daytime urination pattern.  (Parenthetically, the Board observes that the Veteran is not service connected for any genitourinary disability).

In support of his claim for TDIU, the Veteran submitted statements, prepared in September 2005 and February 2006 from an orthopedist, H. V. A., III, M. D.  Dr. H. A. stated that the Veteran had degenerative arthritis of both knees with accessory ossicles secondary to Osgood Schlatter's disease.  Dr. H. A. noted that the Veteran had undergone an operation on his left knee in August 2005 and that he was also waiting to undergo an operation on his right knee.  Dr. H. A. opined that the Veteran was unable to work as a truck driver and mechanic because he would be unable to climb and crawl over the equipment in order to effectively perform his job.  Dr. H. A. found the Veteran unable to work for the foreseeable future.  (See September 2005 and February 2006 statements, prepared by H. V. A., III, M. D.). 

A May 2009 VA audio examination report contains the examiner's statement that the Veteran's hearing difficulty would have significant effects on his occupational activities. 

In statements, dated in May 2010, associated with the Veteran's VA Vocational Rehabilitation records, a VA physician opined that a person, such as the Veteran, who has fibromyalgia and spondyloarthropathy-- two disabilities for which he has not been awarded service connection--could generally perform non-strenuous or sedentary employment, but were sometimes unable to perform even non-strenuous or sedentary work-related activities because they were too painful or fatiguing or "[d]ue to side effects of medications."  In a statement, dated in late May 2010, a VA psychologist concluded that the Veteran suffered from major depressive disorder and chronic pain.  In terms of vocational success, the VA psychologist circled major depressive disorder, which was listed as one of the Veteran's disabilities, and noted that he had frequent mood swings, anger, irritability and occasional suicidal and homicidal ideas.  The VA psychologist considered the Veteran's prognosis guarded and poor in terms of recovery.  Overall, the VA psychologist concluded that the Veteran was most likely unemployable and that he would have difficulty with the VA's [Vocational Rehabilitation] training programs.  

In contrast to the VA psychologist's favorable May 2010 opinion, is a March 2011 VA physician's opinion.  The March 2011 VA physician opined, after a mental status evaluation of the Veteran, that his major depressive disorder did not render him unemployable.  The March 2011 examiner noted that the Veteran was able to communicate effectively and understand and carry out at least simple directions.  His thoughts were logical and goal-directed with no evidence of any formal thought disorder.  The VA physician reported that the Veteran's problems with short-term memory, lack of motivation and episodes of irritability and anger would limit his ability to work in a high stress and/or public setting, but that they were not so severe that he would be incapable of engaging in physical or sedentary work solely due to symptoms of a depressive disorder. 

In an October 2011 statement, the VA psychologist, who had provided the May 2010 opinion associated with the Veterans Vocational Rehabilitation file, once again opined that the Veteran's chronic pain and depression were severe and impaired his thinking /concentration/memory to the degree that he could not function in any employment setting without significant risks.  The VA psychologist provided this opinion after the Veteran reported having sleeping problems, a depressed and irritable mood, as well as chronic pain in his back, knees and head (headaches).  The VA psychologist stated that he had based his decision on the fact that the Veteran's major depressive disorder, which was associated with his left knee disability, had caused difficulty in establishing and maintaining effective work, difficulty in adapting to stressful circumstances, such as work, and work-like settings and an inability to maintain and establish effective relationships.  The VA psychologist noted that the Veteran was not currently feasible for employment due to psychological and physical conditions (i.e., service-connected bilateral knee disabilities, hearing loss, tinnitus and non-service-connected physical ailments) that restricted his ability to function at an excepted level to retain employment. 

Given the above evidence, the Board finds that entitlement to a TDIU is warranted. The Board has found the Veteran's statements and testimony that he is unemployable due to chronic pain from his service-connected bilateral knee disabilities and major depression to be credible and consistent with a December 2005 Social Security Award Determination reflecting that he had been awarded disability benefits based on primary and secondary diagnoses of Osgood Schlatter's disease of the bilateral knees and major depressive disorder, effective August 19, 2005.  This finding is also consistent with the February 2006 opinion of H. A., M. D., who found the Veteran unemployable in the near future because of his service-connected bilateral knee disabilities.  It is also consistent with the May 2010 and October 2011 opinions of a VA psychologist, who concluded that the Veteran was not retrainable for VA Vocational Rehabilitation benefits and unemployable due to his service-connected major depression and chronic pain, in part, due to his service-connected bilateral knee disabilities.  In addition, the Veteran has a limited education and employment background, to include no employment since 2005.  The Board finds that there is an approximate balance of positive and negative evidence as to whether the Veteran's service-connected right and left knee disabilities and major depression are sufficient by themselves to render him unable to obtain or maintain substantially gainful employment. 

On review of the clinical record and opinions discussed above, the Board finds that notwithstanding the Veteran's present unemployability due, in part, to nonservice-connected orthopedic and genitourinary disabilities, the aforementioned SSA award and opinions of Dr. H. A., and VA psychologist in May 2010 and October 2011 independently indicate that pain associated with his service-connected bilateral knee disabilities and major depressive disorder, by themselves, have produced such severe impairment that he could not function in any employment setting without posing a significant risk. 

The Board acknowledges the March 2011 VA physician's opinion that the Veteran's major depression was not so severe that it would render him incapable of engaging in physical or sedentary work, as well as the May 2006 VA examiner's opinion that chronic pain stemming not only from the Veteran's service-connected bilateral knee disabilities, but also from non-service-connected orthopedic and genitourinary disorders may interfere with his ability to maintain employment and ability to perform sedentary activities.  

The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).

In this case, the Board finds that the SSA award, the opinions of Dr. H. A., and VA psychologist in May 2010 and October 2011, and the Veteran's credible testimony before the undersigned independently indicate that pain associated with his service-connected bilateral knee disabilities and major depressive disorder, by themselves, have produced such severe impairment that he could not function in any employment setting without posing a significant risk outweigh the May 2006 and March 2011 VA physicians' opinions.  When the evidence is in such relative equipoise, the Board must give the Veteran the benefit of the doubt.  See Gilbert, supra.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board concludes that entitlement to a TDIU is warranted.

						(CONTINUED ON NEXT PAGE)

ORDER

An increased rating in excess of 10 percent for Osgood Schlatter's disease of the right knee is denied. 

An increased rating in excess of 10 percent for Osgood Schlatter's disease of the left knee is denied.

A separate 10 percent evaluation for a right knee scar is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

A separate 10 percent evaluation for a left knee scar is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits. 

Entitlement to TDIU is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


